Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bourjot et al. (U.S. Pub. No. 2019/0341448 Al; hereinafter Bourjot).

In re Claim 18, Bourjot discloses a semiconductor device structure (figs. 1-8; i.e., the first embodiment) comprising:
a channel region 112a formed over a substrate 100 (fig. 3; ¶ 0017-0020);

a source or drain (S/D) trench formed over the substrate (figs. 1-6; the trench formed between adjacent nanosheet stack 110 wherein the S/D epitaxy structure 180 is grown; hereinafter “SD_TRN”), wherein the S/D trench comprises a bottom trench region (figs. 1-6; region below the S/D epitaxy structure 180; hereinafter “TRN_Bottom”) configured to extend into the substrate;
a S/D region 180 (fig. 7; ¶ 0024) formed within the S/D trench (“SD_TRN”) and adjacent to the channel region 112a;
wherein the S/D region 180 does not extend below a major surface of the substrate 100 and does not extend into the bottom trench region (“TRN_Bottom”);
wherein the S/D region 180 is communicatively coupled to the channel region 112a;
a wrap-around S/D contact 1000 (fig. 7; ¶ 0024) formed on a top surface, sidewalls, and a bottom surface of the S/D region 180; and
an under-contact spacer (140, 1100) (figs. 3, 8; ¶ 0020, 0025) formed within the bottom trench region (“TRN_Bottom”);
wherein the under-contact spacer (140, 1100) is positioned between the wrap-around S/D contact 1000 and the substrate 100; and
wherein the under-contact spacer comprises a first under-contact spacer layer 140 and a second under-contact spacer layer 1100.

In re Claim 19, Bourjot discloses the semiconductor device structure of claim 18 (figs. 1-8), wherein the channel region 112a comprises a first channel region (the lowest Si channel layer 112; hereinafter “CH1”) and a second channel region (the middle Si channel layer 112; hereinafter “CH2”).

In re Claim 20, Bourjot discloses the semiconductor device structure of claim 18 (figs. 1-8), wherein:
the S/D region comprises a merged S/D region 180 adjacent to the first channel region (“CH1”) and the second channel region (“CH2”); and
the merged S/D region 180 is communicatively coupled to the first channel region (“CH1”) and the second channel region (“CH1”).




Allowable Subject Matter
Claims 1-17 are allowed.

None of the prior art of record, alone or in combination, discloses all the limitations of claims 1 and 10 including forming an under-contact spacer on the first liner element and along first portions of the second liner element such that second portions of the second liner element extend above the under-contact spacer in combination with forming a liner within the bottom trench region; wherein the liner comprises a first liner element on a bottom surface of the bottom trench region; wherein the liner further comprises a second liner element on sidewalls of the bottom trench region.

Dependent claims are allowed for the same reasons.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926. The examiner can normally be reached M-F 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571-270-3035; M-F 9am-5pm PST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILUFA RAHIM/Primary Examiner, Art Unit 2893